UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-1752


MONIQUE WILLIAMS,

                  Plaintiff - Appellant,

             v.

HOUSING AUTHORITY OF THE CITY OF RALEIGH, NORTH CAROLINA,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:05-cv-00219-D)


Submitted:    February 2, 2009               Decided:   February 10, 2009


Before SHEDD and      AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark R. Sigmon, GRAEBE, HANNA & WELBORN, PLLC, Raleigh, North
Carolina, for Appellant. Charles T. Francis, Matthew L. Boyatt,
THE FRANCIS LAW FIRM, PLLC, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Monique      Williams      appeals        the    district       court’s       order

and judgment finding for the Housing Authority of the City of

Raleigh in its decision after a hearing to terminate Williams’

Section 8 housing benefits.                Williams claims she was denied due

process because the Hearing Officer considered evidence in her

tenant file and evidence outside the record.                                 She also claims

she was denied due process because she was not able to cross-

examine her landlord because he did not appear.                             We affirm.

               We review the district court’s legal conclusions de

novo   and      its    factual      findings         for       clear       error.        Virginia

Vermiculite Ltd. v. Historic Green Springs, 307 F.3d 277, 284

(4th Cir. 2002).            We find the Hearing Officer’s consideration of

evidence contained in the tenant file and evidence outside the

record    to    be    harmless.          The   decision         to     terminate      Williams’

Section 8 benefits was supported by the evidence in the decision

letter.

               Furthermore,        we    find       Williams         was    not     denied    due

process      because        she    did     not       cross-examine            her     landlord.

Williams,       when       given   the    opportunity,            failed       to    request    a

continuance          for     the   purpose          of     examining          her    landlord.

Accordingly,          she    waived      her     due       process         right    to    cross-

examination.



                                                2
            Accordingly, we affirm the district court’s order and

judgment.      We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the    materials

before   the    court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     3